In a proceeding to obtain custody of infant children, the Children’s Court, Nassau County, awarded custody to their mother, the petitioner. The father appeals. Order reversed on the law, without costs, and petition dismissed, without costs. The jurisdiction of the Children’s Court, Nassau County, extends only to cases which indicate that the infants involved are neglected, abandoned, or delinquent, within the definitions set forth in the Children’s Court Act. That court may assume jurisdiction, in proceedings to determine the question of the rightful custody of children whose custody is subject to controversy, only where immediate need or danger to the child is shown. (Matter of Caposella, 255 App. Div. 987; Matter of Du Mond, 196 Misc. 16; Matter of Walsh v. Walsh, 146 Misc. 604.) There was no showing in this proceeding that the children were neglected, abandoned, delinquent, or in immediate need or danger. (Matter of Tangen, 277 App. Div. 827.) Nolan, P. J., Carswell, Johnston, Wenzel and Schmidt, JJ., concur.